Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: " a measurement information acquisition unit", “a position information acquisition unit”, “an image creation unit” in claim claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification paragraph 0065-0068 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11 are provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of co-pending application 17/527326

Application No. 17/527955
Application No. 17/527326
1. An electromagnetic environment analysis system, comprising: a measurement information acquisition unit configured to acquire a plurality of measurement values relevant to an electromagnetic environment; a position information acquisition unit configured to acquire position information relevant to a measurement position in which each of the measurement values is measured; and an image creation unit configured to create an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein the image creation unit includes a partition judgment unit configured to judge a partition corresponding to the measurement position of each of the measurement values in a plurality of partitions forming a display range of the information relevant to the measurement value in the image, based on the position information, and a display information determination unit configured to determine information relevant to display of the partition, based on the measurement value corresponding to the partition, and when two or more measurement values measured at timings different from each other among the measurement values correspond to one partition, the display information determination unit calculates a representative value from the two or more measurement values, and determines the information relevant to the display of the partition, based on the representative value.
1. An electromagnetic environment analysis system, comprising: a measurement information acquisition unit configured to acquire a plurality of measurement values relevant to an electromagnetic environment; a position information acquisition unit configured to acquire position information relevant to a measurement position in which each of the measurement values is measured; and an image creation unit configured to create an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein the image creation unit includes a partition setting unit configured to set a plurality of partitions forming a display range of the information relevant to the measurement value in the image, a partition judgment unit configured to judge the partition corresponding to the measurement position of each of the measurement values in the plurality of partitions, based on the position information, a display information determination unit configured to determine information relevant to display of the partition, based on the measurement value corresponding to the partition, and a resetting judgment unit configured to judge whether or not to reset the plurality of partitions, and when the resetting judgment unit judges to reset the plurality of partitions, the partition setting unit resets the plurality of partitions forming the display range from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition, and the display information determination unit determines information relevant to display of the second partition.

10. An electromagnetic environment analysis method, comprising: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a partition corresponding to the measurement position of each of the measurement values in a plurality of partitions forming a display range of the information relevant to the measurement value in the image is judged based on the position information, and information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and in the determination of the information relevant to the display of the partition, when two or more measurement values measured at timings different from each other among the measurement values correspond to one partition, a representative value is calculated from the two or more measurement values, and the information relevant to the display of the partition is determined based on the representative value.
13. An electromagnetic environment analysis method, comprising: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a plurality of partitions forming a display range of the information relevant to the measurement value are set in the image, a partition corresponding to the measurement position of each of the measurement values in the plurality of partitions is judged based on the position information, information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and whether or not to reset the plurality of partitions is judged, and when it is judged to reset the plurality of partitions, the plurality of partitions forming the display range are reset from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition, and information relevant to display of the second partition is determined.
11. A non-transitory computer-readable medium storing a program allowing a computer to execute: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a partition corresponding to the measurement position of each of the measurement values in a plurality of partitions forming a display range of the information relevant to the measurement value in the image is judged based on the position information, and information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and in the determination of the information relevant to the display of the partition, when two or more measurement values measured at timings different from each other among the measurement values correspond to one partition, a representative value is calculated from the two or more measurement values, and the information relevant to the display of the partition is determined based on the representative value.
14. A non-transitory computer-readable medium storing a program allowing a computer to execute: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a plurality of partitions forming a display range of the information relevant to the measurement value are set in the image, a partition corresponding to the measurement position of each of the measurement values in the plurality of partitions is judged based on the position information, information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and whether or not to reset the plurality of partitions is judged, and when it is judged to reset the plurality of partitions, the plurality of partitions forming the display range are reset from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition, and information relevant to display of the second partition is determined.


Dependent claims 7-9 recites similar matter as claims 2-12 of co-pending application 17/527326 and are rejected for the same reason. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US Pub 2015/0293162 A1).

As to claim 1, Tsukamoto discloses an electromagnetic environment analysis system (Tsukamoto, ¶0042), comprising: 
a measurement information acquisition unit configured to acquire a plurality of measurement values relevant to an electromagnetic environment (Tsukamoto, ¶0044, “The acquisition unit 101 in FIG. 1 converts an electromagnetic wave including disturbance, such as an interference wave, into data. A voltmeter, an electric field strength meter, a spectrum analyzer, and so on that are capable of measuring amplitude for each frequency of the electromagnetic wave may be used as a reception interface in the acquisition.”); 
a position information acquisition unit configured to acquire position information relevant to a measurement position in which each of the measurement values is measured (Tsukamoto, ¶0045, “The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0046, “The measurement data measured as described above are transmitted to the feature amount calculation unit 102 in a distinguishable manner with respect to the coordinates of each position.” ¶0067, “When the acquisition unit 101 receives the measurement start signal, the acquisition unit 101 starts measurement in accordance with the measurement condition, samples a measured frequency for a predetermined measurement time to convert the waveforms of electromagnetic waves into data with respect to each measurement position (measurement coordinates) included in the measurement condition, and acquires time series measurement data.”); and 
an image creation unit configured to create an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values (Tsukamoto, ¶0057, “The mapping processing unit 105 reads out the classification results of the above-described cluster analysis with the coordinates of positions (measurement positions) from the storage unit 103, and sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured. With this mapping processing, it is possible to distinguish clusters, which are classified in accordance with features, from one another in a perceptible manner (for example, into group 1, group 2, and so on).” Fig. 8. ¶0058, “It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” ¶0059, “the mapping processing unit 105 determines the number of colors, patterns, and/or the like corresponding to respective clusters, informs an output unit of the mapping results, and stores the mapping results in the storage unit.” ¶0060, “The output unit 106 outputs the above-described mapping results by the mapping processing unit 105 on an external display device, such as a display.” ¶0089, “the mapping processing unit 105 maps both the group classification result (feature classification result) and the presentation method (display color and pattern), in which the number of feature classifications is reflected, to the coordinates of respective positions on a two-dimensional plane”), 
wherein the image creation unit includes 
a partition judgment unit configured to judge the partition corresponding to the measurement position of each of the measurement values in the plurality of partitions, based on the position information (Tsukamoto, ¶0057, “sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured. With this mapping processing, it is possible to distinguish clusters, which are classified in accordance with features, from one another in a perceptible manner (for example, into group 1, group 2, and so on).”), 
a display information determination unit configured to determine information relevant to display of the partition, based on the measurement value corresponding to the partition (Tsukamoto, Fig.8, ¶0060, “The output unit 106 outputs the above-described mapping results by the mapping processing unit 105 on an external display device, such as a display.”), and 
when two or more measurement values measured at timings different from each other among the measurement values correspond to one partition, the display information determination unit calculates a representative value from the two or more measurement values, and determines the information relevant to the display of the partition, based on the representative value (Tsukamoto, ¶0001, “may be used for collecting time series electromagnetic wave data emitted from an object to be measured and identifying a noise source and a noise propagation path of an electromagnetic interference wave.” ¶0020, “an acquisition means for collecting time series measurement data on an electromagnetic wave emitted from an object to be measured in association with each coordinate of position; a feature amount calculation means for calculating one or a plurality of feature amounts for each coordinate of position with respect to the measurement data collected by the acquisition means; a feature analysis means for performing feature classification based on a cluster analysis for a group of the feature amounts calculated by the feature amount calculation means at each coordinate of position; a mapping processing means for associating a classification result by the feature analysis means with the coordinate of position and maps the classification result on a space corresponding to the object to be measured by applying the number of feature classifications” ¶0045, “The acquisition unit 101 has a function to repeat sampling (measurement of frequency values and amplitude values) with respect to each measurement point for a predetermined duration, and converts a waveform change over time of an electromagnetic wave into digital time series measurement data. The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0052-0053, 0066-0067).

As to claim 2, claim 1 is incorporated and Tsukamoto discloses wherein the measurement information acquisition unit is configured to acquire additional information corresponding to each of the measurement values, the additional information includes at least one of information relevant to intensity of an electromagnetic wave, information relevant to a phase of an electromagnetic wave, information relevant to a frequency component of an electromagnetic wave, and information relevant to a timing at which measurement is performed, and the display information determination unit is configured to calculate the representative value from the two or more measurement values, based on the additional information (Tsukamoto, ¶0016, “In an actual case in which influence on a communication failure is incorporated, occurrence frequency, phase information, or the like of a noise sometimes becomes a significantly important parameter.” ¶0045, “The acquisition unit 101 has a function to repeat sampling (measurement of frequency values and amplitude values) with respect to each measurement point for a predetermined duration, and converts a waveform change over time of an electromagnetic wave into digital time series measurement data. The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0051, “When a combination of feature amounts is used, it is preferable to combine feature amounts indicating different types of information, such as amplitude and phase, to increase accuracy of classification.” ¶0052-0053).

As to claim 3, claim 1 is incorporated and Tsukamoto discloses wherein the plurality of measurement values include a plurality of measurement values relevant to electromagnetic waves of frequency components different from each other, and the display information determination unit is configured to select at least one measurement value from the two or more measurement values, based on the frequency component, and to calculate the representative value from the at least one measurement value selected (Tsukamoto, ¶0016, “In an actual case in which influence on a communication failure is incorporated, occurrence frequency, phase information, or the like of a noise sometimes becomes a significantly important parameter.” ¶0045, “The acquisition unit 101 has a function to repeat sampling (measurement of frequency values and amplitude values) with respect to each measurement point for a predetermined duration, and converts a waveform change over time of an electromagnetic wave into digital time series measurement data. The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0051, “When a combination of feature amounts is used, it is preferable to combine feature amounts indicating different types of information, such as amplitude and phase, to increase accuracy of classification.” ¶0052-0053, ¶0067).

As to claim 4, claim 1 is incorporated and Tsukamoto discloses wherein the plurality of measurement values include a plurality of first measurement values relevant to an electromagnetic wave of a first frequency component and a plurality of second measurement values relevant to an electromagnetic wave of a second frequency component (Tsukamoto, ¶0002, “scan a near-field on a circuit board by use of an electromagnetic field probe and detect a point with a high noise intensity by successively acquiring frequency responses in the electromagnetic field at each measurement point.” ¶0044, “capable of measuring amplitude for each frequency of the electromagnetic wave may be used as a reception interface in the acquisition.” ¶00445, “The acquisition unit 101 has a function to repeat sampling (measurement of frequency values and amplitude values) with respect to each measurement point for a predetermined duration, and converts a waveform change over time of an electromagnetic wave into digital time series measurement data.”), 
the display information determination unit is configured to determine first information relevant to the display of the partition, based on the first measurement value corresponding to the partition, and to determine second information relevant to the display of the partition, based on the second measurement value corresponding to the partition (Tsukamoto, ¶0057, “sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured.” ¶0053, “A relation between the number of amplitude changes and an amplitude intensity of a noise is represented.” ¶0075, “Redisplay or additional display may also be carried out by receiving the number of partitions, the types of feature amounts to be used”), and 
when two or more first measurement values measured at timings different from each other among the first measurement values correspond to one partition, the display information determination unit calculates a first representative value from the two or more first measurement values, and determines the first information relevant to the display of the partition, based on the first representative value (Tsukamoto, ¶0045, “The acquisition unit 101 has a function to repeat sampling (measurement of frequency values and amplitude values) with respect to each measurement point for a predetermined duration, and converts a waveform change over time of an electromagnetic wave into digital time series measurement data. The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0051, “When a combination of feature amounts is used, it is preferable to combine feature amounts indicating different types of information, such as amplitude and phase, to increase accuracy of classification.” ¶0052-0053, ¶0100, “performs a selection of a presentation method to be assigned to each of partitioned clusters in receiving a specification of the number of partitions.”).

As to claim 5, claim 1 is incorporated and Tsukamoto discloses wherein the display information determination unit is configured to determine the information relevant to the display of the partition by using a maximum value, a minimum value, a medium value, or a mode value in the two or more measurement values, as the representative value (Tsukamoto, ¶0108, “a generally used color phase, such as varying colors from red to blue, from white to black, or from white to red to blue to black, which express a distribution from the maximum value to the minimum value, may be used arbitrarily.”).

As to claim 7, claim 1 is incorporated and Tsukamoto discloses wherein the image creation unit further includes a partition setting unit configured to set the plurality of partitions configuring the display range (Tsukamoto, ¶0057, “sequentially maps the feature classification results in accordance with the predetermined or arbitrary number of partitions (the number of mapping classifications, that is: the number of feature classifications) to the coordinates of respective positions on a space corresponding to the object to be measured.” ¶0105, “a height at which the group 1 is merged and a height at which the group 4 is merged becomes a basis for the range from the minimum value to the maximum value of the display scale”), and 
a resetting judgment unit configured to judge whether or not to reset the plurality of partitions (Tsukamoto, ¶0058, “It may also be possible that an appropriate value for the number of partitions (the number of classification candidates) is proposed to the user from the device side and a value for the number of partitions responded by the user is employed by the device side.” ¶0084, “a desirable partitioned number of clusters is received from the user (step b2). A predetermined value or a predetermined ratio based on the total number of analysis points (121 points in total) may be used initially. It is preferable that a choice of the value is appropriately received from the user afterward.” Examiner considers changing partition numbers as resetting.), and 
when the resetting judgment unit judges to reset the plurality of partitions, the partition setting unit resets the plurality of partitions forming the display range from a plurality of first partitions to a plurality of second partitions, each of which has a size different from a size of the first partition (Tsukamoto, ¶0087, “presenting an analysis result of the cluster analysis to the user in advance makes it possible to determine the number of partitioned clusters after confirming the analysis result, to find out excessive classification or vague classification in the cluster analysis based on knowledge, and to derive a better partitioned number of clusters.” ¶0088, “in accordance with the determined partitioned number of clusters, the mapping processing unit 105 assigns presentation methods, which will be used in presentation, to the coordinates of positions belonging to respective clusters after partitioning “ Different partition numbers indicate the partition size would be different. ¶0085, a value of 5. ¶0103, a value of 4. Fig.8 and Fig. 12.), 
the partition judgment unit judges the second partition corresponding to the measurement position of each of the measurement values in the plurality of second partitions, based on the position information (Tsukamoto, ¶0088, “Next, in accordance with the determined partitioned number of clusters, the mapping processing unit 105 assigns presentation methods, which will be used in presentation, to the coordinates of positions belonging to respective clusters after partitioning (step b3). For example, in receiving the determined value of 5 illustrated in FIG. 6, the mapping processing unit 105 assigns a different combination of a pattern and a color to each of the five groups.” ¶0089, “Finally, the mapping processing unit 105 maps both the group classification result (feature classification result) and the presentation method (display color and pattern), in which the number of feature classifications is reflected, to the coordinates of respective positions on a two-dimensional plane (step b4).” ¶0103-0104, “The mapping processing unit 105 receives a value of 4 as the number of partitions, partitions the whole data into four clusters, and selects a display scale (display color) which expresses the distance at which each cluster is merged with another cluster based on a maximum distance when the whole is formed into a cluster.”), 
the display information determination unit determines information relevant to display of the second partition, based on the measurement value corresponding to the second partition (Tsukamoto, ¶0090, “The output unit 106 provides the user with a result of the mapping by the preceding mapping processing unit 105. As a provisioning method, any method, such as through a display or a printer, may be used.” ¶0104-0105), and 
when two or more measurement values measured at timings different from each other among the measurement values correspond to one second partition, the display information determination unit calculates a representative value from the two or more measurement values, and determines the information relevant to the display of the second partition, based on the representative value calculated (Tsukamoto, ¶0001, “may be used for collecting time series electromagnetic wave data emitted from an object to be measured and identifying a noise source and a noise propagation path of an electromagnetic interference wave.” ¶0020, “an acquisition means for collecting time series measurement data on an electromagnetic wave emitted from an object to be measured in association with each coordinate of position; a feature amount calculation means for calculating one or a plurality of feature amounts for each coordinate of position with respect to the measurement data collected by the acquisition means; a feature analysis means for performing feature classification based on a cluster analysis for a group of the feature amounts calculated by the feature amount calculation means at each coordinate of position; a mapping processing means for associating a classification result by the feature analysis means with the coordinate of position and maps the classification result on a space corresponding to the object to be measured by applying the number of feature classifications” ¶0045, “The acquisition unit 101 has a function to repeat sampling (measurement of frequency values and amplitude values) with respect to each measurement point for a predetermined duration, and converts a waveform change over time of an electromagnetic wave into digital time series measurement data. The time series measurement data are associated with position coordinates information with respect to the coordinates of each position where the measurement is carried out.” ¶0052-0053, 0066-0067).

As to claim 8, claim 1 is incorporated and Tsukamoto discloses a manipulation unit including a sensor sequentially detecting information relevant to the electromagnetic environment, the manipulation unit being manipulated by a user, wherein the measurement information acquisition unit is configured to acquire the plurality of measurement values, based on the information detected in the sensor (Tsukamoto, ¶0064-0066).

As to claim 9, claim 1 is incorporated and Tsukamoto discloses a display unit configured to display the image created by the image creation unit (Tsukamoto, ¶0060.).

As to claim 10, Tsukamoto discloses an electromagnetic environment analysis method, comprising: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a partition corresponding to the measurement position of each of the measurement values in a plurality of partitions forming a display range of the information relevant to the measurement value in the image is judged based on the position information, and information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and in the determination of the information relevant to the display of the partition, when two or more measurement values measured at timings different from each other among the measurement values correspond to one partition, a representative value is calculated from the two or more measurement values, and the information relevant to the display of the partition is determined based on the representative value (See claim 1 for detailed analysis.).

As to claim 11, Tsukamoto discloses a non-transitory computer-readable medium storing a program allowing a computer to execute: acquiring a plurality of measurement values relevant to an electromagnetic environment; acquiring position information relevant to a measurement position in which each of the measurement values is measured; and creating an image for displaying information relevant to the measurement value in a position associated with the measurement position of each of the measurement values, wherein in the creation of the image, a partition corresponding to the measurement position of each of the measurement values in a plurality of partitions forming a display range of the information relevant to the measurement value in the image is judged based on the position information, and information relevant to display of the partition is determined based on the measurement value corresponding to the partition, and in the determination of the information relevant to the display of the partition, when two or more measurement values measured at timings different from each other among the measurement values correspond to one partition, a representative value is calculated from the two or more measurement values, and the information relevant to the display of the partition is determined based on the representative value (See claim 1 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US Pub 2015/0293162 A1) in view of Nagashima et al. (US Pub 2017/0097262 A1)

As to claim 6, claim 1 is incorporated and Tsukamoto does not disclose the display information determination unit is configured to calculate an average value of the two or more measurement values, and to determine the information relevant to the display of the partition by using the average value calculated as the representative value.
However, it is within the ordinary skill in the art to calculate an average value of the two or more measurement values.
Nagashima teaches calculate an average value of the two or more measurement values, and to determine the information relevant to the display of the partition by using the average value calculated as the representative value (Nagashima, Fig. 8, ¶0067, “FIG. 8 shows a minimum value, an average value, and a maximum value among the measured values.” ¶0069, “an average value of the remaining measured values is calculated. Next, the degree of a deviation of the measured value at the selected position from the average value is judged.”)
 Tsukamoto and Nagashima are considered to be analogous art because all pertain to electromagnetic wave measuring. It would have been obvious before the effective filing date of the claimed invention to have modified Tsukamoto with the features of “calculate an average value of the two or more measurement values, and to determine the information relevant to the display of the partition by using the average value calculated as the representative value.” as taught by Nagashima. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613